DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 8/26/20, 12/14/20, 1/6/21, 4/30/21, 5/20/21, 6/30/21, 10/26/21 and 12/21/21 have been considered. A copy of form PTO-1449 is attached. 
Drawings
The drawings filed on 8/26/20 are accepted.

Claim Objections
Claim 117 is objected to because of the following informalities:  Claim 117, line 2; “excutation” should be changed to – excitation -- .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a radiofrequency generator” in claims 125, 127 and 128.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 109-114, 118-128 and 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al (9,784,661) (of record) in view of Johnson (2005/0279808) (of record).
Regarding claims 109, 113 and 125; figure 1A of Jalali et al below discloses a method comprising: applying a first radiofrequency drive signal and a second radiofrequency drive signal (i.e., using DDS RF comb generator 24) to an acousto-optic device (22); and irradiating the acousto-optic device (22) with an excite laser (12) (column 5, lines 59-60) to generate a first angularly deflected laser beam having a first intensity and a second angularly deflected laser beam having a second intensity (i.e., generating multiple deflected optical beams 24 at different amplitude modulated beams in figure 1B) that collectively form an output excitation beam ( see column 5, line 58 through column 6, line 11; column 9, lines 26-45; claims 13 and 15).

    PNG
    media_image1.png
    474
    724
    media_image1.png
    Greyscale


Jalali et la does not teach the use of a controller that connected to the RF comb generator (24) for independently controlling the first radiofrequency and second radiofrequency, thus the intensity of the first angularly deflected laser beam and second angularly deflected laser beam also controlled independently.
Johnson, from the same field of endeavor, for example, see figures 21-22A below, disclose a laser system (50g) for controlling a working laser beam projected on a workpiece, the laser system comprises an acousto-optic modulator (AOM 603) and a controller (661, 662, 62) is used for independently applying one or more drive signals (RF signal A and RF signal B) to the AOM at different frequency ranges and the drive signals results in generation of a plurality of angularly separated laser beams (72A, 72B) each having a frequency shift corresponding to one of the drive signals relative the frequency of the laser beam generated by the laser (72) (par. [0139] and [0141]-[0145)).

    PNG
    media_image2.png
    708
    623
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Jalali et al a controller as taught by Johnson for the purpose of controlling the intensity or amplitude of the angularly deflected laser beam of Jalali et al, thus increase the accuracy of the measurement.

Regarding claim 111, Jalali et al teaches the use of acousto-optic device (22) for generating a plurality of laser beams (figure IB).
Jalali et al does not teach that the laser beams are partial overlapping. However, it would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to adjust the speed of the AOD so that the laser beams are partial overlapping so that the detected particles are not missing.
Regarding claim 112, Jalali et al teaches that the angularly deflected laser beams (68) are aligned along a horizontal axis (not labeled) in the output laser beam (18a) (figure 1B and ID).
Regarding claim 114, Jalali et al teaches that the angularly deflected laser beams (24 of figure 1B) in the output excitation laser beam (18a) have a predetermined intensity profile along a horizontal axis (figure 1D).
Regarding claim 118, Jalali et al does not teach that the intensity profile comprises a Gaussian distribution along a vertical axis of the output laser beam; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the Gaussian intensity profile whichever suitable for the invention.
Regarding claim 122, Jalali et al teaches steps of irradiating a sample in a flow stream with the output excitation beam and detecting light emitted from the sample in the flow stream (column 9, lines 26-45).

Regarding claim 124, Jalali et al teaches that the detecting light is forward scattered light and side scattered light (column 4, lines 56-66).
Regarding claim 126, Jalali et al teaches that the acousto-optic device is an acousto-optic deflector (column 5, lines 62-66).
Regarding claims 119-120 and 127-128; Jalali et al does not teach that each radiofrequency drive signal is independently from about 1 MHz to about 250 MHz and each radiofrequency drive signal has an amplitude that is independently from about 0.1 volts to about 40 volts.
Johnson teaches that TeOz AOM crystal operating at 60-80MHz with greater than 2 W RF power (par. [0125]) or from 50MHz to 250 MHz (par. [0143]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the radiofrequency drive signal from about 1 MHz to about 250 MHz and the radiofrequency drive signal has an amplitude from about 0.1 volts to about 40 volts whichever suitable for the device.
Regarding claim 121; Jalali et al teaches that the radio frequency comb generator is used for driving the AOD and generating a set of spatially disparate amplitude modulated beams through beat frequency modulation with sufficient spatial
width to span said plurality of focused streams of particles (column 10, line 66 through column 11, line 4).
Jalali et al does not teach step of adjusting the spatial width of the output laser beam by reducing or increasing the number of applied radiofrequency drive signals. 
Regarding claim 130, Jalali et al teaches that the system is a component of a flow cytometer (10) that further comprises a flow cell (64) and at least one detector (42, 44) for detecting light from the flow cell (64) (figure 1A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 109-130 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,823,658 (Diebold et al ) in view of Jalali et al (9,784,661) (of record). 
Claims 109 of the present invention is corresponding to claim 1 of the patent.
Claim 110 of the present invention is corresponding to claim 2 of the patent.
Claims 111 of the present invention is corresponding to claim 3 of the patent.
Claim 112 of the present invention is corresponding to claim 4 of the patent.
Claims 113 of the present invention is corresponding to claim 5 of the patent.
Claim 114 of the present invention is corresponding to claim 6 of the patent.
Claims 115 of the present invention is corresponding to claim 7 of the patent.
Claim 116 of the present invention is corresponding to claim 8 of the patent.
Claims 117 of the present invention is corresponding to claim 9 of the patent.
Claim 118 of the present invention is corresponding to claim 10 of the patent.
Claims 119 of the present invention is corresponding to claim 11 of the patent.
Claim 120 of the present invention is corresponding to claim 12 of the patent.
Claims 121 of the present invention is corresponding to claim 13 of the patent.
Claim 125 of the present invention is corresponding to claim 16 of the patent.
Claims 126 of the present invention is corresponding to claim 17 of the patent.
Claim 127 of the present invention is corresponding to claim 18 of the patent.
Claims 128 of the present invention is corresponding to claim 19 of the patent.
Claim 129 of the present invention is corresponding to claim 20 of the patent.
The different between the present invention and the patent claims in that the present invention using an excitation laser so that to provide an output excitation beam which irradiating a sample in a flow stream (i.e., flow cell) and scattered light from the flow stream is detected; however, this limitation is known in the art as taught by Jalali et al. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention was made to replace the light source of the patent by an excitation laser as taught by Jalali et al for the purpose of detecting the characteristic of the cells in a flow cell system as taught by Jalali.

Claims 109-130 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,006,852 (Diebold et al ) (of record) in view of Jalali et al (9,784,661) (of record). 
The different between the present invention and the patent claims in that the present invention using an excitation laser so that to provide an output excitation beam which irradiating a sample in a flow stream (i.e., flow cell) and scattered light from the flow stream is detected; however, this limitation is known in the art as taught by Jalali et al. 
Jalali et al from the same field of endeavor, discloses a parallel flow cytometer in which the light source is an excited laser source in which the provide an output excitation beam which irradiating a sample in a flow stream (i.e., flow cell 64) and scattered light from the flow stream is detected by detector (42, 44) (figure 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention was made to replace the light source of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP						/HOA Q PHAM/                                                      Primary Examiner, Art Unit 2886                                                                                                                                                  March 10, 2022